ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access           )
 to Justice Act --                           )
                                             )
Kelly-Ryan, Inc.                             )      ASBCA No. 57168
                                             )
Under Contract No. W911KB-05-C-0016          )

APPEARANCES FOR THE APPELLANT:                      Dale R. Martin, Esq.
                                                    Abigail Z. Staggers, Esq.
                                                     Barokas Martin & Tomlinson
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Carl F. Olson, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Alaska

                                ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the dispute regarding
appellant's application for attorney fees, costs and expenses under the Equal Access to
Justice Act, 5 U.S.C. § 504, and have requested that the appeal be dismissed with prejudice.
Accordingly, for good cause shown, the appeal is dismissed with prejudice. This dismissal
leaves no appeals remaining before the Board arising from the performance of Contract
No. W911KB-05-C-0016. The Board commends the parties for their successful efforts to
resolve the dispute.

      Dated: August 15, 2018




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses incurred
in connection with ASBCA No. 57168, Appeal of Kelly-Ryan, Inc., rendered in accordance
with 5 U.S.C. § 504.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2